EXHIBIT 10.3
 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
Agreement dated July 23, 2010 between Sterling National Bank, a national banking
association having an address at 500 Seventh Avenue, New York, New York 10018
(“Secured Party”) and Coffee Holding Co., Inc. a Nevada corporation and Organic
Products Trading Company LLC, a Delaware limited liability company with its
principal and executive offices located at 3475 Victor), Boulevard, Staten
Island, New York 10314 (“Debtor”).
 
RECITALS
 
1.           Debtor and Secured Party have entered into a Loan and Security
Agreement February 17, 2009 (the “Security Agreement”), as modified by that
certain Loan Modification Agreement dated July 22, 2010 (the “Loan Modification
Amendment,” and together with the Loan and Security Agreement, the “Security
Documents”). All capitalized terms used in this Amendment and not defined in
this Amendment shall have the meanings ascribed to them in the Loan and Security
Agreement.
 
2.           Pursuant to the Security Documents, Debtor has obtained loans and
advances from Secured Party from time to time.
 
3.           Debtor desires to continue to obtain such loans from Secured Party
and Secured Party is willing to continue to make such loans.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings hereinafter set forth, it is hereby agreed, by and between parties
hereto, as follows:
 
AGREEMENT
 
1.           Paragraph 6.4.5, is hereby amended to state that Debtor, Coffee
Holding Co., Inc., shall be permitted to declare and pay a quarterly dividend of
not more than 3 cents per share per quarter.
 
2.           Except as set forth herein, all terms and provisions of the
Security Documents shall remain unchanged.
 

  COFFEE HOLDING CO., INC.          
 
By:
/s/ Andrew Gordon       Andrew Gordon       President          

 



  ORGANIC PRODUCTS TRADING COMPANY LLC          
 
By:
/s/ Andrew Gordon       Andrew Gordon       Manager          

 
 
1

--------------------------------------------------------------------------------

 


ACCEPTED on July 23, 2010
 

  STERLING NATIONAL BANK          
 
By:
/s/ Murray R. Markowitz       Murray R. Markowitz       First Vice President    
     

 
2
 